Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 8/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the vicinity."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2014/013563; page numbers to the attached corresponding English translation) in view of Campbell (US 2003/0072917).
Claim 1: Takahashi discloses a method for copying a surface texture of a surface carrier object to an airtight thermoplastic surface layer by means of a manufacturing device (abstract). The method includes fixing the airtight thermoplastic surface layer inside a pressure chamber (fig. 1; 11A, 11B) with a fixing device (12A, 12B) such that the airtight thermoplastic surface layer divides a pressure chamber into a first pressure chamber section (11A) and a second pressure chamber section (11B, fig. 2); positioning the surface carrier object inside the pressure chamber by a positioning device in the vicinity of the airtight thermoplastic surface layer in the first pressure chamber section or the second pressure chamber section, the surface texture of the surface carrier object facing the airtight thermoplastic surface layer (abstract, fig. 2); applying a pressure difference between the first pressure chamber section and the second pressure chamber section (fig. 4; 22A, 22B) such that the airtight thermoplastic surface layer is pressed on the surface carrier object, thereby copying the surface texture of the surface carrier object to the airtight thermoplastic surface layer (abstract, fig. 4).
Takahashi is silent as to the surface layer being an interior cladding component of a vehicle. However, Campbell discloses that there is a need for the ability to fully transfer a textured surface to an interior component of a vehicle (¶ 7). It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the texture surface copying method of Takahashi to the surface of an interior component of a vehicle because of Campbell’s teaching that there is a need for a surface copying method for vehicle components.
Claim 2: Takahashi discloses heating the airtight thermoplastic surface layer up to or near to a softening point of the airtight thermoplastic surface layer by a heating unit (page 3).

Claim 4: Takahashi discloses between the step of placing the surface carrier object on the positioning device in a first position and the step of activating the moving unit to move the surface carrier object into a second position in which the surface carrier is in the vicinity of the airtight thermoplastic surface layer applying a negative pressure in the first pressure chamber section by the first pressure adjusting unit and in the second pressure chamber section by the second pressure adjusting unit (pages 3-4).
Claim 5: Takahashi discloses after activating the moving unit to move the surface carrier object into a second position in which the surface carrier is in the vicinity of the airtight thermoplastic surface layer releasing the negative pressure in the pressure chamber section without the surface carrier object (page 6).
Claim 6: Takahashi discloses applying a negative pressure in the first pressure chamber section by the first pressure adjusting unit and in the second pressure chamber section by the second pressure adjusting unit and releasing the negative pressure in the pressure chamber section without the surface carrier object (page 6).
Claim 7: Takahashi discloses after releasing the negative pressure in the pressure chamber section without the surface carrier object, releasing the negative pressure in the pressure chamber section comprising the surface carrier object (pages 6-7)
Claim 8: Takahashi discloses after the step of releasing the negative pressure in the pressure chamber comprising the surface carrier object, opening the pressure chamber by an opening and closing device, and removing the airtight thermoplastic surface layer from the pressure chamber (page 6).

Claim 11: Campbell discloses the surface texture of the object being polyurethane (claim 10).
Claim 12: Takahashi discloses the surface layer being polycarbonate (page 3).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2014/013563; page numbers to the attached corresponding English translation) in view of Campbell (US 2003/0072917), as applied to claim 1 above, further in view of Waldestrand et al. (WO 2019/104320).
Takahashi is silent as to the surface carrier object being made by a 3D printer. However, Waldestrand et al. discloses a method of forming surface carrier objects (stampers) by 3D printing (¶ 3). As taught by Waldestrand et al., forming stampers by 3D printing allows for rapid iteration and lower costs (¶ 3). Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have formed the surface carrier object of Takahashi by 3D printing to allow for rapid iteration and lower costs, as taught by Waldestrand et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-113. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754